Citation Nr: 0829980	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  06-29 418	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a panic/anxiety 
disorder.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to September 
1964.  The service department has also verified that he 
served on active duty for training (ACDUTRA) from November 
1963 to May 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The veteran requested a Board hearing in his October 2006 VA 
Form 9, and he later indicated that same month that he wanted 
a video conference hearing.  However, he subsequently 
withdrew the request in an October 2007 statement indicating 
that he wished for the case to go to the Board for a 
decision. 38 C.F.R. § 20.702(d) (2007).

Although the April 2006 rating decision currently on appeal 
denied the veteran's claim of entitlement to service 
connection for a panic/anxiety disorder on its merits, the 
Board has a duty, under applicable law, to initially address 
the "new and material evidence" requirement in this claim.  
If it is found that no new and material evidence has been 
submitted, the merits of the claim may not be considered.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.  Accordingly, the Board has recharacterized 
the issue to reflect the appropriate adjudicatory 
consideration of the veteran's claim, as indicated on the 
title page of this decision.

The Board also notes that the veteran's representative 
appears to have raised a claim for service connection for 
posttraumatic stress disorder (PTSD) in correspondence 
received in May 2006. However, that matter is not currently 
before the Board because it has not been prepared for 
appellate review.  Accordingly, that matter is referred to 
the RO for appropriate action.

The merits of the veteran's claim for service connection for 
a panic/anxiety disorder will be addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A January 2005 rating decision denied service connection 
for a panic/anxiety disorder.  The veteran did appeal that 
decision, but he later submitted a statement indicating that 
he wished to withdraw the appeal.  

3.  The evidence received since the January 2005 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a panic/anxiety disorder.



CONCLUSIONS OF LAW

1.  The January 2005 rating decision, which denied 
entitlement to service connection for a panic/anxiety 
disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.204, 20.302, 20.1103 (2007).

2.  The evidence received subsequent to the January 2005 
rating decision is new and material, and the claim for 
service connection for a panic/anxiety disorder is reopened. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

The Board has considered the veteran's claim with respect to 
VA's duties to notify and assist a claimant.  The Board finds 
that any defect with respect to content or the timing of the 
receipt of the notice requirements is harmless error in the 
case.  38 U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the 
favorable outcome noted below, no conceivable prejudice to 
the veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the additional 
delay in the adjudication of this issue, which would result 
from a remand solely to allow the RO to apply the applicable 
notification and assistance duties, would not be justified.

Analysis

The veteran is seeking to reopen his claim of entitlement to 
service connection for a panic/anxiety disorder.  The claim 
for a panic/anxiety disorder was originally denied in a 
January 2005 rating decision on the basis that there was no 
evidence that the disorder was incurred in service or caused 
by the veteran's service.  In particular, the RO had observed 
that the veteran had a temporary condition that had resolved 
during his period of active duty without any further 
complaints.  The veteran filed a notice of disagreement with 
that decision in March 2005, and a statement of the case was 
issued in June 2005.  He then submitted a substantive appeal 
in July 2005.  However, the veteran later submitted a 
statement in January 2006 in which he indicated that he was 
withdrawing his appeal.  Therefore, the January 2005 rating 
decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.150(d), 20.200, 20.204, 20.1103 (2007). 

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The evidence associated with the claims file subsequent to 
the January 2005 rating decision includes VA medical records, 
private medical records, letters from the veteran's private 
physician, and an August 2006 VA examination report as well 
as the veteran's own assertions.  The Board has thoroughly 
reviewed the evidence associated with the claims file 
subsequent to the January 2005 rating decision and finds that 
this evidence constitutes new and material evidence which is 
sufficient to reopen the previously denied claim for service 
connection for a panic/anxiety disorder.  This evidence is 
certainly new, in that it was not previously of record.  The 
Board also finds the letters from the veteran's private 
treating physician to be material.  In this regard, the 
private physician indicated that the veteran's diagnosed 
anxiety, depression, and panic attacks either had their onset 
in service or were aggravated by his service.  The Board must 
presume the credibility of this evidence for the purpose of 
determining whether it constitutes new and material evidence 
needed to reopen the claim and may not assess its probative 
weight in relation or comparison to other evidence for 
reopening purposes. See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to be 
presumed unless evidence is inherently incredible or beyond 
competence of witness).  As such, the Board finds that this 
evidence provides a medical opinion relating a current 
disorder to the veteran's military service, and thus, it 
relates to an unestablished fact necessary to substantiate 
the claim.  Therefore, the letters form the private physician 
raise a reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that new and material evidence 
has been presented to reopen the veteran's previously denied 
claim for service connection for a panic/anxiety disorder.  
However, as will be explained below, the Board is of the 
opinion that further development is necessary before the 
merits of the veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a panic/anxiety 
disorder is reopened, and to this extent only, the appeal is 
granted.


REMAND

Having reopened the veteran's previously denied claim of 
entitlement to service connection for a panic/anxiety 
disorder, the Board may proceed with adjudication of this 
claim only after ensuring compliance with VA's duties to 
notify and assist the veteran.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

VA is required to provide a medical examination when the 
record of the claim does not contain sufficient medical 
evidence for VA to adjudicate the claim. See 38 U.S.C.A. § 
5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  As 
noted above, the veteran submitted several letters from his 
private physician opining that a current panic/anxiety 
disorder had its onset in service or that his service either 
caused or aggravated his panic/anxiety disorder.  Moreover, 
treatment records dated in April 2002 note the veteran's 
history of a panic disorder with an onset in 1966.  
Additional treatment records also indicate that he 
experienced panic attacks since childhood.  His service 
medical records do document the veteran as having been 
treated for anxiety in December 1963.  Although an August 
2006 VA psychiatric examiner opined that it was unlikely that 
the veteran's anxiety and depression began while he was in 
the military and that it was most likely that his personality 
problems began prior to his military service, the examiner 
did not address whether the veteran's panic/anxiety disorder 
may have pre-existed service, and if so, whether it may have 
been aggravated by such service.  

In light of this evidence, the Board concludes that the RO 
should schedule the veteran for an examination to determine 
whether the initial onset of his currently diagnosed 
panic/anxiety disorder was during his active duty service or 
whether any panic/anxiety disorder pre-existed his service 
and was aggravated during such service.  38 C.F.R. 
§ 3.159(c)(4).

The Board also notes that the veteran receives ongoing 
treatment for his panic/anxiety disorder through VA.  The 
most recent VA treatment records from the VA Outpatient 
Clinic in Tulsa, Oklahoma, are dated in August 2006.  
Therefore, the RO should obtain and associate with the claims 
file any available VA treatment records from this facility 
dated from August 2006 to the present.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  

In addition, the private physician's April 2006, October 
2006, and September 2007 letters refer to psychiatric 
evaluations conducted in January 2000 by K.B., D.O.  
(initials used to protect the veteran's privacy) and in 
January 2002 by E.R., M.D.  The private physician also 
referenced a letter written by J.K.A., Ph.D, LMFT, ICADC, 
CTS.  However, the claims file does not contain these 
psychiatric evaluation reports or the letter.  Therefore, the 
RO should attempt to obtain and associate with the claims 
file any and all treatment records pertaining to the 
veteran's panic/anxiety disorder.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary. Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the veteran 
provide the names and addresses of any and 
all health care providers who have 
provided treatment for his panic/anxiety 
disorder.  After acquiring this 
information and obtaining any necessary 
authorization, the RO should obtain and 
associate these records with the claims 
file.  A specific request should be made 
for VA treatment records dated from August 
2006 to the present and for private 
psychiatric evaluation reports from K.B., 
D.O., dated on January 24, 2000, and from 
E.R., M.D. dated on January 8, 2002, as 
well as any records from J.K.A., Ph.D., 
LMFT, ICADC, CTS.

3.  After the above development has been 
completed to the extent possible, the 
veteran should be afforded a VA 
psychiatric examination to assess the 
nature and etiology of any current 
panic/anxiety disorder.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is also requested 
to review all pertinent records associated 
with the claims file.  Based on the 
medical findings and a review of the 
claims file, the examiner should indicate 
whether the veteran's panic/anxiety 
disorder pre-existed his service.  If so, 
the examiner should comment as to whether 
the veteran's preexisting disorder 
worsened in severity during service and 
whether any such increase in severity was 
consistent with the natural progression of 
the disease or whether the increase 
represented a permanent worsening or 
"aggravation" of the disease beyond its 
natural progression.  In responding to 
this question, the examiner should note 
that temporary or intermittent flare-ups 
of a preexisting injury or disease are not 
sufficient to be considered "aggravation 
in service" unless the underlying 
condition, as contrasted with symptoms, 
has worsened. 

If the examiner concludes that the veteran 
did not have a preexisting panic/anxiety 
disorder, he should discuss whether the 
veteran currently has a panic/anxiety 
disorder that is causally or etiologically 
related to his symptomatology in service 
or is otherwise related to service.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.
 
4.  Thereafter, the RO should adjudicate 
the issue of service connection for a 
panic/anxiety disorder on a de novo basis.  
If the issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for further 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


